Citation Nr: 0414508	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative changes to the cervical and 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for neck/spine 
injury including degenerative changes to the cervical and 
lumbar spine.

In August 2001, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board remanded the veteran's claim in October 2001 and 
again in May 2003 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

Competent evidence of a nexus between the post service 
degenerative changes to the cervical and lumbar spine and 
service, to include manifestations of arthritis to a 
compensable degree within one year following the veteran's 
discharge from service, is not of record.


CONCLUSION OF LAW

Residuals of a back injury, to include degenerative changes 
to the cervical and lumbar spine were not incurred in or 
aggravated by service nor was arthritis manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim for service connection in the July 2002 letter and by 
means of the discussions in the September 1999 rating 
decision, the June 2000 statement of the case, and the 
October 2002 and September 2003 supplemental statements of 
the case.  

In the July 2002 letter, the RO informed the veteran that in 
order to establish service connection, the evidence must show 
three things:  (1) evidence of a disease or injury that 
either began during service or was aggravated during service; 
(2) evidence of a current disability, which was usually shown 
by medical evidence or evidence showing persistent or 
recurrent symptoms of a disability; and (3) evidence of a 
relationship between the current disability and the disease 
or injury in service, which was also usually shown by medical 
records or a medical opinion.  

In the September 1999 rating decision and the June 2000 
statement of the case, the RO stated that service connection 
for degenerative changes of the cervical and lumbar spine 
could not be granted because there was a lack of evidence 
"which demonstrates a plausible relationship between the 
claimed condition and service."  The RO acknowledged that 
the veteran had sustained an injury in service, but noted 
that there was a lack of continuity of symptomatology between 
service and the first showing of post service neck and back 
disabilities during the period of 1976 to 1978.  In the 
October 2002 supplemental statement of the case, the RO 
conceded that the veteran had current neck and low back 
disabilities, but stated that service connection could not be 
granted because the evidence did not show that such 
disabilities were related to service.  Finally, in the 
September 2003 supplemental statement of the case, the RO 
informed the veteran that the medical opinion received by a 
VA examiner indicated that there was no relationship between 
the current degenerative changes of the cervical and lumbar 
spine and the injury the veteran had sustained in service.  
Thus, the veteran was informed that the evidence necessary to 
substantiate his claim would be evidence showing a nexus 
between the post service neck and low back disorders and 
service.  Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claim.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the July 2002 letter, the RO stated that it 
would help him get evidence to support his claim.  It stated 
that it must make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
The RO added that the veteran must give VA enough information 
about these records so that VA can request them from the 
person or agency that had them, but noted that it was still 
the veteran's responsibility to make sure that all non-
federal records are received by VA.  The RO stated that if 
the veteran wished to have medical evidence requested on his 
behalf, he needed to complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each doctor and hospital where he was treated for his back 
disorder.  The RO also stated that if the veteran had been 
treated at a VA facility for the back disorder, he should 
provide VA with information as to which facility and the 
dates of treatment and that VA would obtain copies of those 
records.  Additionally, the RO informed the veteran that he 
was free to submit any additional pertinent evidence, medical 
or other records in his possession, to further support his 
claim.  Thus, the veteran has been informed of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf and he has been requested to provide any evidence in 
his possession that pertains to the claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  Treatment records from the VA Medical 
Center in Reno, Nevada, dated from 1999 to 2001, have been 
associated with the claims file.  Private medical records 
from when the veteran filed a claim for workers compensation 
benefits are of record, dated from 1978 to 1981.  The record 
reflects that VA attempted to get the veteran's 
hospitalization records from his back surgery in 1969.  The 
hospital responded that records were maintained for 10 years 
and that those records exceeded that time period.  The 
veteran was informed of VA's inability to obtain these 
records.  The veteran attempted to get records from a 
physician who had seen him soon after the veteran was 
discharged from service, but he was unable to obtain those 
records and informed VA of this.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  Additionally, in connection 
with his claim for service connection, the RO provided the 
veteran with a medical examination and obtained a medical 
opinion.

The Board notes that the Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This has occurred, as the July 2002 letter was 
issued prior to the October 2002 rating decision.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for 
arthritis (degenerative joint disease) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of a back injury, 
to include degenerative changes to the cervical and lumbar 
spine.  The service medical records show that the veteran was 
hit by a car in January 1960 and admitted to a hospital.  The 
admission form indicated that the veteran had been 
unconscious for "a matter of minutes" after the accident.  
The examiner stated that there were no broken bones, 
clinically.  The veteran had abrasions of both arms, the left 
shoulder, and the left occipital area.  He also had bruises 
on the right hip and right knee.  The examiner stated that 
neurological and general physical examinations were normal.  
A March 1961 report of medical examination shows that 
clinical evaluation of the spine and other musculoskeletal 
system was normal.  Thus, the service medical records do not 
show that the veteran had sustained injuries to his neck and 
low back; however, the veteran is competent to assert that he 
sustained injuries to those areas while in service, and the 
Board will concede such.  Nevertheless, at the time the 
veteran was discharged from service, there were no findings 
related to the cervical or lumbar spine.

There are no objective medical records showing that the 
veteran developed arthritis within one year following his 
discharge from service, or even several years after service, 
which is evidence against the veteran's claim.

An August 1978 private medical record shows that the veteran 
had sustained a work-related injury in February 1978.  When 
reporting his past medical history, the veteran stated that 
he had sustained an industrial injury to the low back on July 
3, 1968, while employed by a school district and had to 
subsequently undergo a lumbar fusion in 1969 to alleviate his 
symptoms.  The examiner noted that the veteran denied "any 
previous disability regarding the head, neck, or upper 
back."  The veteran stated that the 1969 surgery had caused 
good results.  The veteran also reported that while working 
as a construction worker in 1976, he was bending and struck 
by a metal object weighing approximately 150 to 200 pounds, 
in the back of the neck and head and it had knocked him to 
the ground.  He stated he underwent physiotherapy for two 
weeks, but that he continued to have stiffness in his neck.

As to the 1978 work-related injury, the veteran stated he was 
lifting a jack hammer, which weighed approximately 100 
pounds, and while in a bending and squatting position, he 
felt immediate pain in the low back.  The private examiner 
examined the veteran and entered diagnoses of chronic 
"musculoligamentous" sprain and strain of the neck and low 
back and rule out cervical intervertebral disc derangement, 
residual from head injury.

The other private medical records in the claims file confirm 
these injuries that the veteran sustained while in various 
occupations, between 1968 and 1978.  This is evidence against 
the veteran's claim that his current cervical and lumbar 
spine disorders are related to his accident in service, as 
they show several post-service accidents to the cervical and 
lumbar spine.

At the August 2001 hearing before the undersigned, the 
veteran testified as to the car accident in service.  He 
stated that he had seen a doctor soon after he was discharged 
from service for neck and back pain, but noted that the 
doctor had stated that the x-rays did not show anything 
significant.  The veteran also reported having seen two other 
physicians during the 1960s following his discharge from 
service.  He testified that it was during 1968 that he 
started experiencing a tremendous amount of pain in his legs 
and back and that underwent back surgery in 1969.  The 
veteran reported having sustained injuries to his back and 
neck during the 1970's but denied any treatment for his neck 
and back in the 1980's.  

In an August 2003 VA examination report, the VA examiner 
examined the veteran and entered diagnoses of cervical spine 
multi-level osteoarthritis with painful limited motion and no 
neurologic deficit and lumbar spine multi-level 
osteoarthritis involving the lower three segments of the 
lumbar spine, status post lumbar spine fusion at the L5-S1 
level with a wide laminectomy without neurologic deficit.  He 
made the following opinion:

[The veteran]'s present cervical and 
lumbar spine conditions are due to his 
advancing age and are not related to the 
motor vehicle accident that occurred 
during the course of his military service 
nor any other activity during the course 
of his military service.  There is no 
history of any fracture evident as a 
result of the motor vehicle accident . . 
. .  The multilevel aspect of the 
osteoarthritis involving the lower 
segments of the cervical and lumbar spine 
are commonly seen in individuals of 
advancing age and there is no evidence of 
any specific one level injury that could 
be attributed to a specific injury to the 
neck or low back, as a result of any 
specific injuries such as the January 
1960 accident.  His multilevel 
osteoarthritis involving the cervical and 
lumbar spine have all the hallmarks of 
osteoarthritis associated with advancing 
age and none of the hallmarks of any 
specific injury such as a localized 
single level of injury involving either 
or both the neck or low back. 

It is this examiner's opinion that [the 
veteran]'s present cervical and lumbar 
spine condition would be as it is today 
even absent from his military service or 
the specific automobile accident which he 
describes that had occurred in January 
1960.

Here, there is evidence from a medical professional that 
establishes that the current cervical and lumbar spine 
disorders are not related to the veteran's service.  There is 
no competent medical evidence that refutes this 
determination.  The Board has given this opinion high 
probative value because the examiner substantiated his 
medical opinion with medical principles and applied it to the 
veteran's medical history.  While the veteran has asserted 
that the osteoarthritis was caused from trauma, as opposed to 
advancing age, and has related such diagnosis to service, he 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board finds that the veteran has not brought 
forth competent medical evidence of a nexus between the post 
service cervical and lumbar spine disorders and service.

The Board notes that when reporting his medical history at 
the time the veteran was being examined for his worker's 
compensation claim between 1978 through 1980 for his back 
pain, he never reported having sustained an injury to his 
neck and back during service.  In fact, as noted above, in an 
August 1978 medical record, the veteran denied having 
sustained any injuries to his spine prior to 1968.  This has 
caused the Board to somewhat question the veteran's 
credibility in reporting his medical history, particularly 
his allegations of having sustained injuries to his neck and 
back in service.  His silence, when otherwise providing 
information having the purpose of advancing a claim, 
constitutes negative evidence, which weighs against a finding 
that the veteran's post service cervical and lumbar spine 
disorders are related to service.  However, even accepting 
the veteran's report of inservice injuries to the neck and 
back, there is a medical opinion that indicates that the 
veteran's current cervical and lumbar spine disorders are not 
related to the veteran's inservice automobile accident or any 
other incident in service.  This is the basis for the Board's 
denying the claim for service connection for these disorders.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
back injury, to include degenerative changes to the cervical 
and lumbar spine, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a back injury, to include 
degenerative changes to the cervical and lumbar spine is 
denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



